STATE OF MICHIGAN

                              COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                       FOR PUBLICATION
                                                                       November 6, 2014
               Plaintiff-Appellee,

V                                                                      No. 315591
                                                                       Macomb Circuit Court
LOIS BUTLER-JACKSON,                                                   LC No. 2011-003482-FH

               Defendant-Appellant.


Before: Riordan, P.J., and Cavanagh and Talbot, JJ.

Riordan, P.J. (concurring).

        I concur with the majority’s analysis and conclusions but add that the defendant and
Brian Deloose did not conspire to commit a “legal act in an illegal manner” under MCL
750.157a. In fact, they may have done the opposite and conspired to commit illegal acts, in part
through the use of MCL 333.2624(f).

        The defendant was convicted of violating MCL 750.492A1A, the falsification of medical
records, an illegal act. Deloose, also was convicted of falsifying medical records and of three
counts of delivery or manufacture of marijuana in violation of MCL 333.7401(2)(d)(iii), also
illegal acts. Based upon those underlying convictions, the defendant and Deloose may have
conspired to commit those illegal acts and could have been more appropriately charged as
conspiring under the “commit an offense prohibited by law” prong of MCL 750.157a.

          In any event, since a failure to abide by the dictates of MCL 333.2624(f) is not an illegal
act, it is not possible to use that statute as a basis for a charge of conspiring to commit a legal act
in an illegal manner under MCL 750.157a.



                                                               /s/ Michael J. Riordan




                                                 -1-